     Case 2:18-cr-00104-SVW Document 40 Filed 02/08/19 Page 1 of 3 Page ID #:455



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     ELISA FERNANDEZ (Cal. Bar No. 172004)
 4   JENNIFER CHOU (Cal Bar No. 238142)
     Assistant United States Attorneys
 5   Public Corruption & Civil Rights Section/
     Violent & Organized Crime Section
 6        1500/1300 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-7383/6482
 8        Facsimile: (213) 894-8601/1373
          E-mail:    elisa.fernandez@usdoj.gov
 9                   jennifer.chou@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                           UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,           CR No. 18-104-SVW
14
                     Plaintiff,          STIPULATION TO CONTINUE
15                                       SENTENCING
                     v.
16                                       CURRENT HEARING DATE: 2-13-19
     VASKEN KENNETH GOURDIKIAN,          CURRENT HEARING TIME: 11:00 A.M.
17
                     Defendant.          PROPOSED HEARING DATE: 2-25-19
18                                       PROPOSED HEARING TIME: 11:00 A.M.
19

20
          Plaintiff United States of America, by and through its counsel
21
     of record, the United States Attorney for the Central District of
22
     California and Assistant United States Attorneys Jennifer Y. Chou
23
     and Elisa Fernandez, and defendant Vasken Kenneth Gourdikian
24
     (“defendant”), by and through his counsel of record, Mark Werksman,
25
     hereby stipulate as follows:
26

27

28
     Case 2:18-cr-00104-SVW Document 40 Filed 02/08/19 Page 2 of 3 Page ID #:456



 1        1.    On September 20, 2018, defendant pleaded guilty to counts

 2   one and three of the indictment in the above-captioned case.           On

 3   that date, the Court set a sentencing date of February 4, 2019.

 4        2.    On January 31, 2019, the Court moved the sentencing date

 5   to February 11, 2019.

 6        3.    On February 5, 2019, the Court moved the sentencing date

 7   to February 13, 2019, at 11:00 a.m.        However, government counsel has

 8   a conflict on this date, and all parties have agreed to seek a

 9   continuance to another date, namely, February 25, 2019.

10        4.    The Presentence Report was disclosed to the parties on

11   December 21, 2019.    The government filed its sentencing position on

12   January 20, 2019.    Defendant filed his sentencing position on

13   January 18, 2019.    The government filed its response to defendant’s

14   sentencing position on January 29, 2019.        Defendant filed his

15   response to the government’s sentencing position on February 5,

16   2019.

17

18   //

19   //

20   //

21

22

23

24

25

26

27

28

                                            2
     Case 2:18-cr-00104-SVW Document 40 Filed 02/08/19 Page 3 of 3 Page ID #:457



 1        5.    By this stipulation, the parties jointly move to continue

 2   the sentencing date to February 25, 2019, at 11:00 a.m.           That is the

 3   first Monday after the current sentencing date that all parties’

 4   counsel are available.

 5        IT IS SO STIPULATED.

 6   Dated: February 7, 2019           Respectfully submitted,

 7                                     NICOLA T. HANNA
                                       United States Attorney
 8
                                       LAWRENCE S. MIDDLETON
 9                                     Assistant United States Attorney
                                       Chief, Criminal Division
10
                                          /s/
11                                     JENNIFER CHOU
                                       Assistant United States Attorney
12
                                       Attorneys for Plaintiff
13                                     UNITED STATES OF AMERICA
14   Dated: February 7, 2019            /s/ - via e-mail authorization
                                       MARK WERKSMAN
15                                     Attorney for Defendant
                                       VASKEN KENNETH GOURDIKIAN
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
